Case 2:19-cr-00008-LGW-BWC Document 63 Filed 11/18/19 Page 1of1

2:19cr008 -- UNITED STATES V. SINEPHA
NOTICE TO COUNSEL

This form should be completed and FILED no later than 15 days after government response.

 

Before proceeding with the scheduled motions hearing in this case, the Court directs counsel for the
parties to answer the following inquires.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1; Have all of your pretrial motions been satisfied or otherwise resolved? XE

2. Please list any unresolved motions which require a ruling by the Court and indicate whether

argument is requested and/or whether an evidentiary hearing is required.

Bs The Court will schedule a hearing on any unresolved motion(s).

4. Motions not listed will be deemed resolved or waived.

Evidentiary
Nature of Motion Argument Hearing
Doc # Requested Required
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
(10)
Amy Lee Copeland Warren Sinepha
Print Attorney’s Name Print Defendant’s Name

NOTE: Use the "Notice to Counsel Response" event when e-filing this form.
